Title: From James Madison to Mathew Carey, 21 February 1822
From: Madison, James
To: Carey, Mathew


                
                    Dear Sir
                    Montpellier Feby 21. 1822
                
                I have recd. the copy of the “Appeal to common sense and common Justice” which you were so good as to send me. And I have since received one of your letters inviting observations on it.
                It would be impossible for me to do justice, even to my own view of the subject within the time limited, were the attempt permitted by

engagements of other sorts. It is I believe not unknown to you that I accede to the general policy of leaving the industrious pursuits of individuals to their own sagacity & interest; guides to which perhaps the people of this country, may be as safely trusted, as those of any Country whatever. I concur, nevertheless, in the practical wisdom of certain important exceptions to this Theory, which may justly claim a legislative interposition. A correct enumeration of these excepted cases, with the reasons in support of them would, I think, be a very valuable service rendered to this branch of political Economy. It would be a work however requiring talents, information, and leisure, too seldom united in the same individuals.
                Whilst the pen is in my hand, I will glance at a general argument in favor of legislative encouragement, to a certain extent, of domestic manufactories. It is the argument drawn from the frequency of wars, & their effect on the cost of imported articles. The calculations which favor these, on account of their greater cheapness, seem to have been founded too much on peace-prices, and a supposition that peace is never to be interrupted; when, to be conclusive, they ought to be founded on the medium prices, taking the probable periods of peace and of war together, and keeping always in mind that to have the command of domestic supplies when foreign ones are the dearer the domestic must be protected against a destructive interference of the foreign when these are the cheaper. Reflection suggests what experience has shewn, that manufacturing establishments which are to be put down by a state of peace, will be a precarious resource in the emergency of war. They will either not be undertaken, or be defectively carried on with disproportionate prices for their products. I can not but think that an illustration of this point, by a comparative view of the probable periods of war and of peace, which for the last century have been nearly equal, and by the estimated increase of the cost charges & freight of imported articles during a state of war among the great manufacturing and commercial nations of Europe, to say nothing of wars involving our own country, would find a proper place in the discussions of the Tariff question which has engaged so much of the public attention. It would present a naked question whether the consumer would be most taxed by a given tariff, or by war, for the want of it. With friendly respects
                
                    James Madison
                
            